United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 27, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60813
                          Summary Calendar


PAPA PAUL,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A 78 125 381
                        --------------------

Before EMILIO M.   GARZA, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Papa Paul, a 14 year old Liberian citizen, petitions this

court for review of the Board of Immigration Appeals’ (BIA)

decision affirming the Immigration Judge’s (IJ) order denying his

application for asylum and withholding of removal and protection

under the Convention Against Torture (CAT).

     When considering a petition for review, this court has the

authority to review only the BIA’s decision, not the IJ’s

decision, unless the IJ’s decision has some impact on the BIA’s

decision.    Mikhael v. I.N.S., 115 F.3d 299, 302   (5th Cir. 1997).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60813
                                -2-

This court may review the IJ’s findings and conclusions if the

BIA adopts them.   Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).   The BIA stated that it agreed with the IJ’s decision that

Paul had not met his burden of proof.     We conclude that the BIA

adopted the IJ’s decision, allowing this court to review the IJ’s

decision.

     Paul argues that the IJ violated his rights to due process

by not permitting the use of a Liberian interpreter.    Because

Paul failed to exhaust his remedies before the BIA, this court

lacks jurisdiction to consider this issue.     Wang v. Ashcroft, 260

F.3d 448, 452-53 (5th Cir. 2001).

     Paul argues that the IJ utilized an improper burden of

proof.   A fair reading of the IJ’s decision shows that he applied

the correct burden of proof.   The IJ cited the correct precedent,

Matter of Mogharrabi, 19 I. & N. Dec. 439, 441-45 (BIA 1987)

(applying this court’s “reasonable person” standard in I.N.S. v.

Cardoza-Fonseca, 480 U.S. 421, 449 (1987)).

     He also argues that the BIA’s reliance on apparent changed

country conditions in Liberia violated its own rules, resulting

in a denial of due process.    Paul was not deprived of due process

by the BIA’s action in noticing the changed country conditions in

Liberia because he can challenge it by motion to reopen.

Rivera-Cruz v. INS, 948 F.2d 962, 966-67 (5th Cir. 1991).

     Paul argues that the IJ erred in ruling that he had failed

to establish that he was subjected to persecution on account of
                           No. 03-60813
                                -3-

one of the five protected grounds, particularly either political

opinion or membership in a particular social group.   He contends

that his actions in fleeing conscription by Charles Taylor's

governmental forces was “an expression of neutrality, which

constitutes an expression of political opinion."   Paul further

argues that he affirmatively expressed his neutrality in an

environment fraught with hazards from the Liberian government or

from uncontrolled anti-government forces.   As such, he states he

demonstrated "hazardous neutrality" as political opinion.    He

states that he "affirmatively expressed his neutrality when he

spoke with the Liberian Embassy and informed them that he had

fled the country because he did not wish to fight in the war."

     Paul cites no instances in which this court has adopted the

doctrine of hazardous neutrality.    See Matter of Maldonado-Cruz,

19 I. & N. Dec. 509, 516 (BIA 1988) (“We know of no Fifth Circuit

case which agrees with the rationale of Bolanos-Hernandez.”).**

There is no reason to adopt it in this case because it is not

supported by the facts.   The IJ correctly concluded that Paul had

not been targeted for recruitment on account of political opinion

or membership in a social group.    Absent evidence that the ATU's

conscription effort was motivated by Paul’s political opinion,

actual or imputed, rather than a need for members, the ATU

military organization's attempt to force Paul to join them is


     **
        Bolanos-Hernandez is the case in which the Ninth Circuit
first adopted the doctrine of political neutrality as political
opinion. 767 F.2d 1277, 1286-88 (9th Cir. 1985).
                           No. 03-60813
                                -4-

insufficient to compel a finding of persecution on account of

political belief.   I.N.S. v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992).

     Paul argues that he affirmatively expressed his neutrality

to the government of Liberia when he spoke with the Liberian

Embassy and informed it that "he had fled the country because he

did not wish to fight in the war."   There is no factual

foundation for his argument that he affirmatively expressed

either a political opinion or hazardous neutrality.    The evidence

relied upon by Paul is insufficient to compel reversal of the

IJ’s conclusion that he failed to establish a well-founded fear

of persecution on account of an expression of his political

opinion.

     Paul next argues that the IJ erred in failing to consider

whether he would face disproportionate punishment if he were

forced to return to Liberia.   He contends that he will be

disproportionately punished if forced to return to Liberia

because of his membership in the social group consisting of those

persons who escaped Liberia and have been reported to the

Liberian government as denouncing it.     Again, the record does not

show that Paul expressed any denunciation of the Liberian

government.

     Paul argues that "disproportionate punishment results" when

a person will be forced to participate in a conflict that has

been internationally condemned.   The reports and documents cited
                            No. 03-60813
                                 -5-

by Paul describe general violence and conditions of unrest due to

the long civil war, which do not provide grounds for asylum.     See

Campos-Guardado v. INS, 809 F.2d 285, 290 (5th Cir. 1987)

(“Congress did not intend to confer eligibility for asylum on all

persons who suffer harm from civil disturbances . . . .”).

     Paul argues that he would be forced to commit atrocities if

he were sent back to Liberia, his participation in the conflict

would be inhumane, and forcing him to participate would become

persecution.   “[W]hen an alien does not wish to be associated

with a military that engages in universally condemned acts of

violence, ‘the only relevant factor is the likelihood that the

alien will be punished.’”    Mojsilovic v. INS, 156 F.3d 743, 747

(7th Cir. 1998).    The IJ found that the evidence did not support

the theory that the government of Liberia would punish or harm

Paul as a refugee who fled to avoid military conscription.    Paul

does not point to any evidence in the record bearing on the

likelihood that he would be punished which would compel a

different conclusion from that reached by the IJ.   The evidence

does not compel a reasonable fact-finder to conclude that Paul

has a well-founded fear of future persecution because of a

protected ground.    Elias-Zacarias, 502 U.S. at 482-84.

     Paul argues that if this Court does not conclude that he

established his entitlement to asylum, then he has proved

entitlement to withholding of removal under the Torture

Convention.    He contends that if he was returned to Liberia, he
                           No. 03-60813
                                -6-

would be picked up by the Government, imprisoned, and likely

killed.   Paul does not point to any evidence in the record that

would compel the conclusion that it is more likely than not that

he would be tortured by the current government of Liberia.    For

the same reasons discussed above in connection with his claim for

asylum, that Paul does not point to any evidence in the record

bearing on the likelihood that he would be punished at all,

substantial evidence also supports the IJ’s rejection of Paul’s

application for CAT relief.   Efe v. Ashcroft, 293 F.3d 899, 907

(5th Cir. 2002).

     Because Paul has not briefed a claim for withholding of

removal, such claim is deemed abandoned.    Calderon-Ontiveros v.

INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

     The petition for review is DENIED.